Citation Nr: 1456589	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) and housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1957 to August 1959.

This case comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claims of service connection for chronic depression and an anxiety disorder into a single claim of service connection for an acquired psychiatric disorder.

Initially, the Veteran was the claimant; however, he died in May 2013 during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The Board notes that in April 2014, the appellant was informed that she had been determined to have met the basic eligibility for substitution as the spouse of the Veteran and that she had been substituted as the claimant in her late husband's appeal for service connection for an acquired psychiatric disorder and for entitlement to SMC.  Although an August 2011 private treatment record noted the Veteran was widowed and his next of kin was his daughter, the Board finds the Veteran's marriage certificate noted the Veteran married the appellant and the Veteran's death certificate noted the Veteran's surviving spouse was the appellant.  Furthermore, the appellant submitted a substantive appeal in March 2014 noting "my husband passed away."  Thus, the Board finds the appellant is the Veteran's surviving spouse. 


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder is not related to service. 

2. The Veteran is not service connected for any disabilities.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2014).

2. The criteria for a disability rating and/or assignment of SMC are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained in connection with the claim for an acquired psychiatric disorder.  As discussed below, there is no medical or other competent evidence suggesting a nexus between an acquired psychiatric disorder and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records do not reveal any complaints or findings of a psychiatric disorder, including on separation examination in June 1959. 

A July 2010 private treatment record noted the Veteran had dementia that was getting worse, and the Veteran had depression.

A May 2011 private treatment record noted the Veteran had been diagnosed with dementia and was currently completely incoherent and mentally incompetent to handle his own affairs.  Another May 2011 private psychiatric treatment record noted the Veteran had a major downhill turn with his dementia.  

A June 2011 VA treatment record noted the Veteran underwent a Patient Health Questionnaire-2 n (PHQ-2) for depression that revealed a score of 6, which is positive for depression.  
 
A July 2011 private treatment record noted the Veteran can no longer do anything for himself and is completely bed bound.  The record further noted the Veteran's "last MRI was in 2007, but I am concerned that this is more than dementia (i.e. brain tumor)."  The record elaborated that the Veteran's wife reported there was no way the Veteran would be able to go through an MRI. 

Another July 2011 VA treatment record noted the Veteran was not taking anti-anxiety medication.   An August 2011 VA treatment record noted the results of the Veteran's PHQ depression screen had been reviewed, but found no mental health condition requiring further intervention was necessary, stating the Veteran "is unable to be evaluated due to the extent of his dementia."  

Following review of the complete evidentiary record, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.

The Board finds the evidence of the record indicates the Veteran was diagnosed with dementia and depression (see July 2010 private treatment record).  Although the Veteran noted on his August 2011 claim for compensation that he had anxiety disorder, the evidence of record does not reflect a diagnosis of anxiety disorder. 

Consideration has been given to the fact that a diagnosis of anxiety has been listed during the pendency of the appeal, and that the Court, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, the facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a disability that resolved during the pendency of the appeal.  Rather, as discussed above, the Board finds that the totality of the evidence fails to establish, nor has the Veteran had during the appeal period, a current diagnosis of an acquired psychiatric disorder other than dementia and depression. 

The Board finds there is no opinion of record that etiologically links the psychiatric disorders diagnosed prior to the Veteran's death to his service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no lay or medical opinions linking any acquired psychiatric disorder to service.  In fact, in his August 2011 claim, the Veteran specifically asserted that each of his psychiatric disorders began in either 2006 or 2007, which is more than forty years after his separation from service.  In addition, neither the Veteran prior to his death, nor the appellant have provided any opinion, either lay or medical, that the Veteran's acquired psychiatric disorders are related to service.  There is similarly no other opinion of record linking the Veteran's psychiatric disorders to service.  

The Veteran's service treatment records also reflect that the Veteran did not have a diagnosis of any type of psychiatric disorder in service.  

Without any evidence indicating that the Veteran's psychiatric disorder was caused by or otherwise related to service, service connection is not warranted.  None of the Veteran's medical treatment providers have indicated that his psychiatric diagnoses were caused by or otherwise etiologically related to his military service.  There being no evidence that the Veteran had a psychiatric disorder related to service, the appellant's claim fails on this basis, and service connection is not warranted.

To the extent that the Veteran asserted that a psychiatric disorder was related to service merely by filing his claim in August 2011, the Board finds that this is afforded no probative weight.  As indicated, the Veteran asserted that his psychiatric disorders did not begin until 2006 and provided no stated opinion or rationale as to why he believed any were service-related.  Therefore, the Board concludes that there is no opinion of record relating an acquired psychiatric disorder to service that can be afforded any probative value.

The Board further notes that there is no evidence that the Veteran had a compensable disabling psychosis within one year of his discharge from active duty service, nor has the Veteran, his representative, or the appellant alleged that the Veteran had any psychotic symptoms at that time.  Therefore service connection on a presumptive basis as a chronic disease is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).

In short, there is no competent and probative evidence indicating that an acquired psychiatric disorder was incurred in or related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 


III. Special Monthly Compensation Based on Aid and Attendance/Housebound 

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352 , the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2014).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s) , the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

In this case, the Veteran is not service connected for any disabilities.  The Board acknowledges the notation in the July 2011 private treatment record that the Veteran is completely bed bound.  However, as noted, the Veteran does not have any service connected conditions.  As such, as a matter of law, entitlement to SMC is not warranted.  Therefore, his claim is denied.



ORDER

The appeal for service connection for an acquired psychiatric disorder is denied.

Special monthly compensation based on aid and attendance/housebound is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


